In a proceeding pursuant to CPLR article 75 to compel arbitration, the petitioners appeal and the respondent Saul I. Birnbaum separately appeals from an order of the Supreme Court, Nassau County (Wager, J.), dated October 29, 1986, which, inter alia, transferred the proceeding to the Surrogate’s Court, Monroe County.
Ordered that the order is affirmed, with one bill of costs payable by the petitioners-appellants and the respondent-appellant appearing separately and filing separate briefs.
*616Since the application for arbitration involved the property of a decedent’s estate, the Supreme Court correctly transferred the proceeding to the Surrogate’s Court (see, Nichols v Kruger, 113 AD2d 878; Peekskill Community Hosp. v Sayres, 88 AD2d 657; Hollander v Hollander, 42 AD2d 701). In addition, the application for arbitration involved questions previously considered in a pending proceeding in the Surrogate’s Court and it was thus appropriate for the Supreme Court to decline to review them (see, Matter of Dondi v Jones, 40 NY2d 8; Echevarria v Harrison,' 59 AD2d 665). Lawrence, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.